Filed 4/9/21 P. v. Pruitt CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C091888

                   Plaintiff and Respondent,                                    (Super. Ct. No. 19CF08124)

         v.

MICHAEL EUGENE PRUITT,

                   Defendant and Appellant.




         Appointed counsel for defendant, Michael Eugene Pruitt, filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) We find no arguable error that would result in a disposition more favorable to
defendant and affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)


                                                             1
                           FACTS AND PROCEDURAL HISTORY
       Defendant was charged with injuring a dating partner (Pen. Code, § 273.5, subd.
(a); statutory section references that follow are to the Penal Code), assault by means of
force likely to produce great bodily injury (§ 245, subd. (a)(4)), false imprisonment
(§ 236), resisting a peace officer (§ 148, subd. (a)(1)), and violation of an emergency
protective order (§ 273.6, subd. (a)). Defendant pleaded guilty to the assault by means of
force likely to produce great bodily injury count and the resisting a peace officer count.
The trial court dismissed the remaining charges.
       The parties agreed the factual basis for the plea could be drawn from the probation
report, which explained defendant had argued with the victim, whom he had been dating,
then “strangled her causing her to lose the ability to breathe for approximately five
seconds.” In another incident, defendant pushed the victim and struck her in the face two
times, then trapped her in a motorhome overnight. When deputies arrested defendant, he
struggled, causing a deputy to fall and injure himself.
       At the sentencing hearing, the court sentenced defendant to the upper term of four
years for the assault conviction, with a one-year term for the resisting a peace officer
conviction to run concurrently. The court imposed a restitution fine of $300 (§ 1202.4,
subd. (b)) and a $300 parole revocation fine, which it suspended pending parole
revocation (§ 1202.45). The court also imposed a $40 court operations assessment
(§ 1465.8) and $30 conviction assessment (Gov. Code, § 70373) for each conviction.
The court waived the presentence investigation report and public defender fees, citing
defendant’s ability to pay. Defendant appealed, indicating he would be challenging
issues unrelated to the validity of the plea.

                                        DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there


                                                2
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief. Having undertaken an examination of the entire record
pursuant to Wende, we find no arguable error that would result in a disposition more
favorable to defendant. Accordingly, we affirm the judgment.

                                      DISPOSITION
      The judgment is affirmed.




                                                HULL, Acting P. J.



We concur:




MAURO, J.




HOCH, J.




                                            3